Exhibit 10.1

 

LOGO [g370981g96h79.jpg]

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

February 13, 2017

Vifor (International) Ltd.

Rechenstrasse 37

CH-9014 St. Gallen

Switzerland

Re:     Grant of Rights to CCX168 in Expanded Territory

Ladies and Gentlemen:

As you know, Vifor Fresenius Medical Care Renal Pharma Ltd. (“VFMCRP”) and
ChemoCentryx, Inc. (“ChemoCentryx”) are parties to that certain Collaboration
and License Agreement, dated May 9, 2016 (the “VFMCRP Agreement”), pursuant to
which ChemoCentryx granted VFMCRP an exclusive license to commercialize
ChemoCentryx’s proprietary C5aR inhibitor known as CCX168 in certain countries.
Capitalized terms used but not otherwise defined in this letter agreement (this
“Letter”) will have the meanings provided in the VFMCRP Agreement. The VFMCRP
Agreement was originally entered into between Vifor (International) Ltd.
(“Vifor”) and ChemoCentryx and was subsequently assigned by Vifor to VFMCRP, so
that references in the VFMCRP Agreement to VIT now refer to VFMCRP.

ChemoCentryx now desires to grant to Vifor rights to CCX168 in certain other
countries that are consistent with the rights granted to VFMCRP in the VFMCRP
Agreement, with the understanding that Vifor intends to assign such rights to
VFMCRP prior to June 30, 2018.

ChemoCentryx and Vifor, intending to be legally bound, hereby agree as follows:

1. “Vifor Territory” means (i) all countries of the world excluding the U.S.,
China, Europe, Central America, South America, Mexico, Canada, South Korea, and
Africa and (ii) China, if China is added to the Vifor Territory pursuant to
Section 1(a) below.

650 210.2900 Voice

650 210.2910 Fax

850 Maude Avenue

Mountain View, CA 94043, USA                                          
                                       Medicines In Motion

 

  1.    Confidential



--------------------------------------------------------------------------------

(a) ChemoCentryx shall notify Vifor within thirty (30) days after entering into
a written agreement with a Third Party for development of the Product for
Regulatory Approval in China (a “China Agreement”). If ChemoCentryx has not
entered into a China Agreement by [***], then Vifor may elect to expand the
Vifor Territory to include China by (i) delivering written notice of such
expansion to ChemoCentryx and (ii) paying ChemoCentryx a one-time,
non-refundable, non-creditable payment of [***] United States dollars
(US$[***]), in each case (i) and (ii) within thirty (30) days after [***]. Upon
ChemoCentryx’s receipt of such notice and payment during such thirty (30)-day
period, the Vifor Territory will automatically be expanded to include China. If
ChemoCentryx does not receive such notice and payment during such thirty
(30)-day period, the Vifor Territory shall continue to exclude China.

(b) “China” means the People’s Republic of China, the Hong Kong Special
Administrative Region of the People’s Republic of China and the Macao Special
Administrative Region of the People’s Republic of China.

(c) “China Agreement Revenue” means all amounts received by ChemoCentryx from a
Third Party under a China Agreement, but specifically excluding: (a) amounts
received in consideration of the issuance of equity or debt securities of
ChemoCentryx or its Affiliate; (b) payments for research, development, or
commercialization activities undertaken by ChemoCentryx or its Affiliate;
(c) reimbursements for amounts paid or costs incurred by or on behalf of
ChemoCentryx or its Affiliate, including patent prosecution, maintenance,
enforcement or defense expenses; (d) amounts received as an extension of credit
or loan or as a distribution of a patent enforcement award; or (e) payments for
the supply of goods and/or services. Notwithstanding the foregoing, if an
upfront payment under a China Agreement includes amounts received in
consideration of the issuance of equity or debt securities of ChemoCentryx or
its Affiliate, [***], will be included in China Agreement Revenue. [***]. In the
event that ChemoCentryx grants rights to the Product along with a license to any
proprietary technology or intellectual property related to products other than
the Product, ChemoCentryx shall reasonably and in good faith allocate the
amounts received among all technology licensed or sublicensed, and China
Agreement Revenue shall include only the portion allocated to the Product. For
clarity, China Agreement Revenue excludes amounts received by ChemoCentryx from
a Third Party in connection with a sale of substantially all of the business or
assets to which this Agreement relates.

(d) Within sixty (60) days after the end of each Calendar Quarter in which
ChemoCentryx receives China Agreement Revenue, ChemoCentryx shall pay to Vifor
an amount equal to [***] ([***]%) of all China Agreement Revenue received by
ChemoCentryx during such Calendar Quarter.

2. Subject to the terms and conditions of this Letter and the agreement
referenced in Section 8(a) if and when entered into, as applicable, ChemoCentryx
hereby grants to Vifor an exclusive (even as to ChemoCentryx), royalty bearing
license, with the right to grant sublicenses as provided under the terms of
Section 2.2 of the VFMCRP Agreement (as applied to Vifor in place of VFMCRP, and
with Japan and China (if included in the Vifor Territory pursuant to

 

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  2.    Confidential



--------------------------------------------------------------------------------

Section 1 above) being deemed Major Market Countries), under the ChemoCentryx
Know-How and ChemoCentryx Patents (as applied to the Vifor Territory in place of
the VIT Territory as referenced in such defined terms in the VFMCRP Agreement)
(a) to seek Regulatory Approval and Pricing and Reimbursement Approval for and
Commercialize the Product in the Field in the Vifor Territory and (b) to conduct
those Development activities in the Field in the Vifor Territory allocated to
Vifor in the Development Plan.

3. Notwithstanding Section 2 above, if Vifor intends to grant a sublicense under
the foregoing license, Vifor shall notify ChemoCentryx in writing. Any such
sublicense shall be subject to and consistent with all terms of the VFMCRP
Agreement, as if the sublicense were granted by VFMCRP under the VFMCRP
Agreement as amended by the amendment attached hereto as Exhibit A. No such
sublicense may be granted unless and until Vifor and ChemoCentryx enter into an
agreement governing at least the following:

(a) Development of the Product for the sublicensed country(ies), which would be
considered Additional Studies and subject to the approval of the JSC (with
decision-making authority as provided in the VFMCRP Agreement, as applied to the
Vifor Territory in place of the VFMCRP Territory), unless agreed otherwise by
ChemoCentryx and Vifor in writing;

 

  (b) Economic terms identical to the VFMCRP Agreement applicable to the rights
for the sublicensed country(ies), including allocation of costs for any
activities conducted therein;

 

  (c) ChemoCentryx’s rights to use any data and results generated with respect
to the sublicensed country(ies);

 

  (d) Rights to obtain licenses to Third Party intellectual property rights in
the sublicensed country(ies); and

 

  (e) Consequences for the sublicensee’s breach of its sublicense agreement with
Vifor.

4. ChemoCentryx and Vifor intend that prior to June 30, 2018, Vifor will assign
the rights granted in Section 2 above to VFMCRP.

5. No activities will be conducted prior to June 30, 2018 under the license
granted in Section 2 above with respect to the Vifor Territory except with the
prior written approval of ChemoCentryx, which shall not be unreasonably
withheld. Any Development of the Product in the Vifor Territory will be
conducted pursuant to the Development Plan.

6. In consideration for the rights granted under this Letter, VIT shall make a
non-refundable, non-creditable payment to ChemoCentryx of twenty million United
States dollars (US$20,000,000), payable in the following two (2) installments:

 

  (a) ten million United States dollars (US$10,000,000) within ten (10) Business
Days after the date of this Letter; and

 

  (b) ten million United States dollars (US$10,000,000) on the first anniversary
of the date of this Letter.

 

  3.    Confidential



--------------------------------------------------------------------------------

7. If VFMCRP and ChemoCentryx enter into the amendment attached hereto as
Exhibit A by June 30, 2018, then this Letter will immediately terminate and be
of no force and effect.

8. If VFMCRP and ChemoCentryx do not enter into the amendment attached hereto as
Exhibit A by June 30, 2018, then as promptly as possible following such date:

 

  (a) ChemoCentryx and VIT shall enter into a collaboration and license
agreement that sets forth the terms and conditions for the Vifor Territory
consistent with the VFMCRP Agreement but with necessary changes, as discussed by
ChemoCentryx and Vifor as of the date of this Letter; and

 

  (b) ChemoCentryx and VFMCRP shall amend the VFMCRP Agreement with necessary
changes to take into account the agreement for the Vifor Territory referenced in
Section 8(a), as discussed by ChemoCentryx and VIT as of the date of this
Letter.

9. This Letter may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
This Letter may be executed and delivered electronically or by facsimile and
upon such delivery such electronic or facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.

10. This Letter shall be governed by and construed in accordance with the laws
of the State of New York without reference to any rules of conflict of laws.

11. This Letter constitutes the entire agreement, both written and oral, between
ChemoCentryx and Vifor with respect to the subject matter hereof, and any and
all prior agreements with respect to the subject matter hereof, either written
or oral, expressed or implied, are superseded hereby, merged and canceled, and
are null and void and of no effect.

 

  4.    Confidential



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this Letter in the space
provided below and return it to me.

 

Sincerely,

CHEMOCENTRYX, INC.

By:

  /s/ Thomas J. Schall

Name:

  Thomas J. Schall

Title:

  President and Chief Executive Officer

Agreed to and accepted as of the date of this Letter:

 

VIFOR (INTERNATIONAL) LTD.

By:

  /s/ Christoph Springer

Name:

  Christoph Springer

Title:

  Global Head of Business Development

By:

  /s/ Oliver P. Kronenberg

Name:

  Oliver P. Kronenberg

Title:

  Group General Counsel

 

  5.    Confidential



--------------------------------------------------------------------------------

Exhibit A

AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (the “Amendment”) is
effective as of [            ], 2017 (the “Amendment Effective Date”) by and
between CHEMOCENTRYX, INC., a Delaware corporation, having an address at 850
Maude Avenue, Mountain View, CA 94043, U.S. (“ChemoCentryx”), and VIFOR
FRESENIUS MEDICAL CARE RENAL PHARMA LTD., a corporation organized under the laws
of Switzerland, having an address at Rechenstrasse 37, CH-9014 St. Gallen,
Switzerland (“VFMCRP”). ChemoCentryx and VFMCRP may be referred to herein
individually as a “Party” or collectively as the “Parties”.

RECITALS

A. ChemoCentryx and VFMCRP are parties to that certain Collaboration and License
Agreement, dated May 9, 2016 (the “Agreement”), pursuant to which ChemoCentryx
granted VFMCRP an exclusive license to commercialize ChemoCentryx’s proprietary
C5aR inhibitor known as CCX168 in certain countries. The Agreement was
originally entered into between Vifor (International) Ltd. (“VIT”) and
ChemoCentryx and was subsequently assigned by VIT to VFMCRP.

B. On February 8, 2017, ChemoCentryx and Vifor (International) Ltd. (“Vifor”)
entered into a letter agreement pursuant to which ChemoCentryx granted Vifor an
exclusive license to commercialize CCX168 in all countries of the world
(excluding the U.S. and China) that were not previously licensed to VFMCRP, and
Vifor paid ChemoCentryx ten million United States dollars (US$10,000,000), equal
to one-half of the total upfront payment for such rights. Such letter agreement
is terminated concurrently with the Parties’ entry into this Agreement.

C. This Amendment, which includes an option to expand the territory licensed to
VFMCRP to include China, and which is being entered into in accordance with
Section 16.2 of the Agreement, provides for such territory expansion and payment
therefor by VFMCRP in accordance with the terms and conditions of this
Amendment.

NOW, THEREFORE, the Parties agree as follows:

 

1. AMENDMENT OF THE AGREEMENT

The Parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Amendment Effective Date. Except to the extent the Agreement
is explicitly amended by this Amendment, the Agreement will remain in full force
and effect in accordance with its terms. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the meanings such
terms are given in the Agreement.

1.1 All references in the Agreement to “VIT” are hereby amended to refer instead
to “VFMCRP”.

1.2 Section 1.85 of the Agreement is hereby deleted and replaced in its entirety
with the following:

 



--------------------------------------------------------------------------------

1.85 “Major Market Countries” means France, Switzerland, Germany, Italy, Spain,
the United Kingdom, Brazil, Japan, Canada, Mexico, South Korea and, if added to
the VFMCRP Territory pursuant to Section 2.11, China.

1.3 Section 1.134 of the Agreement is hereby deleted and replaced in its
entirety with the following:

1.134 “VFMCRP Territory” means (a) the world, excluding the U.S. and China, and
(b) China, if China is added to the VFMCRP Territory pursuant to Section 2.11.

1.4 The following new definitions are hereby added to the end of Article 1 of
the Agreement as new Sections 1.136, 1.137 and 1.138:

1.136 “China” means the People’s Republic of China, the Hong Kong Special
Administrative Region of the People’s Republic of China and the Macao Special
Administrative Region of the People’s Republic of China.

1.137 “China Agreement” has the meaning set forth in Section 2.11.

1.138 “China Agreement Revenue” means all amounts received by ChemoCentryx from
a Third Party under a China Agreement, but specifically excluding: (a) amounts
received in consideration of the issuance of equity or debt securities of
ChemoCentryx or its Affiliate; (b) payments for research, development, or
commercialization activities undertaken by ChemoCentryx or its Affiliate;
(c) reimbursements for amounts paid or costs incurred by or on behalf of
ChemoCentryx or its Affiliate, including patent prosecution, maintenance,
enforcement or defense expenses; (d) amounts received as an extension of credit
or loan or as a distribution of a patent enforcement award; or (e) payments for
the supply of goods and/or services. Notwithstanding the foregoing, if an
upfront payment under a China Agreement includes amounts received in
consideration of the issuance of equity or debt securities of ChemoCentryx or
its Affiliate, [***], will be included in China Agreement Revenue. [***]. In the
event that ChemoCentryx grants rights to the Product along with a license to any
proprietary technology or intellectual property related to products other than
the Product, ChemoCentryx shall reasonably and in good faith allocate the
amounts received among all technology licensed or sublicensed, and China
Agreement Revenue shall include only the portion allocated to the Product. For
clarity, China Agreement Revenue excludes amounts received by ChemoCentryx from
a Third Party in connection with a sale of substantially all of the business or
assets to which this Agreement relates.

1.5 The last sentence of Section 2.10(d) of the Agreement and Section 2.10(e) of
the Agreement are hereby deleted.

1.6 The following new Section 2.11 is hereby added to the Agreement:

2.11 China. ChemoCentryx shall notify VFMCRP within thirty (30) days after
entering into a written agreement with a Third Party for development of the

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

Product for Regulatory Approval in China (a “China Agreement”). If ChemoCentryx
has not entered into a China Agreement by [***], then VFMCRP may elect to expand
the VFMCRP Territory to include China by (a) delivering written notice of such
expansion to ChemoCentryx and (b) paying ChemoCentryx a one-time,
non-refundable, non-creditable payment of [***] United States dollars
(US$[***]), in each case (a) and (b) within thirty (30) days after [***]. Upon
ChemoCentryx’s receipt of such notice and payment during such thirty (30)-day
period, the VFMCRP Territory will automatically be expanded to include China. If
ChemoCentryx does not receive such notice and payment during such thirty
(30)-day period, the VFMCRP Territory shall continue to exclude China. [Note: To
be revised if these rights were granted to VIT prior to the execution of this
Amendment.]

1.7 The following new Section 8.5 is hereby added to the Agreement:

8.5 China Agreement Revenue. Within sixty (60) days after the end of each
Calendar Quarter in which ChemoCentryx receives China Agreement Revenue,
ChemoCentryx shall pay to VFMCRP an amount equal to [***] percent ([***]%) of
all China Agreement Revenue received by ChemoCentryx during such Calendar
Quarter.

1.8 Section 9.4 of the Agreement is hereby deleted and replaced in its entirety
with the following:

9.4 Records; Audit. VFMCRP shall keep, and shall cause its Affiliates and
Sublicensees to keep, complete and accurate records pertaining to the sale or
other disposition of the Product in sufficient detail to permit ChemoCentryx to
confirm the accuracy of commercial milestone and royalty payments due hereunder.
ChemoCentryx shall keep, and shall cause its Affiliates to keep, complete and
accurate records pertaining to the China Agreement Revenue received by
ChemoCentryx in sufficient detail to permit VFMCRP to confirm the accuracy of
payments due under Section 8.5. Such records shall be kept for such period of
time required by Applicable Laws, but in no case less than three (3) years
following the end of the Calendar Quarter to which they pertain. Each Party
shall have the right to have an independent, certified public accountant
reasonably acceptable to the other Party audit such records of the other Party
to confirm Net Sales, royalties, and other payments, in the case of VFMCRP as
audited Party, and to confirm China Agreement Revenue, in the case of
ChemoCentryx as audited Party, for a period covering not more than three
(3) years following the Calendar Quarter to which they pertain. Such audits may
be exercised only once for any period and no more than once per Calendar Year
during normal business hours upon reasonable prior written notice to the audited
Party. Any such auditor shall not disclose the audited Party’s confidential
information to the auditing Party, except to the extent such disclosure is
necessary to verify the accuracy of the financial reports furnished by the
audited Party or the amount of payments by the audited Party under this
Agreement. Any amounts shown to be owed but unpaid shall be paid within thirty
(30) days after the accountant’s report, plus

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

interest (as set forth in Section 9.5) from the original due date. Any
overpayment by the audited Party revealed by an audit shall be credited against
future payments owed by the audited Party to the other Party (and if no further
payments are due, shall be refunded by the auditing Party at the request of the
audited Party). The auditing Party shall bear the full cost of such audit unless
such audit discloses an underpayment by the audited Party of more than five
percent (5%) of the amount of royalties or other payments due under this
Agreement for any applicable Calendar Quarter, in which case, the audited Party
shall bear the cost of such audit.

 

2. PAYMENTS

2.1 In consideration for the expansion of the VFMCRP Territory as set forth in
this Amendment, VFMCRP shall make a non-refundable, non-creditable payment to
ChemoCentryx of ten million United States dollars (US$10,000,000) on or before
February 8, 2018; provided that if the Agreement is terminated prior to such
date, such payment shall remain due and payable despite such termination, unless
the Agreement is terminated by VFMCRP pursuant to Section 14.3 of the Agreement.
[Note: To be deleted if this payment was made by VIT prior to the execution of
this Amendment.]

 

3. MISCELLANEOUS

3.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement, as
amended by this Amendment, remain in full force and effect.

3.2 Entire Agreement. The Agreement, as amended by this Amendment constitute the
entire agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and any and all prior agreements with respect to the
subject matter hereof, either written or oral, expressed or implied, are
superseded hereby, merged and canceled, and are null and void and of no effect.

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.

 

CHEMOCENTRYX, INC.     VIFOR FRESENIUS MEDICAL CARE RENAL PHARMA LTD.

By:         By:     Name:           Name:       Title:         Title:          
By:           Name:           Title:    

 